PER CURIAM.
This is an appeal by defendants from the judgment and an order denying a new trial in a case wherein plaintiff was awarded damages for a withdrawal of lateral support, and consequent injury to her property; and the single question presented is whether the evidence supports the findings, the contention being that it does not. It would be profitless to state the evidence, or advert specially to the views of counsel for appellants in his very able and ingenious effort *206to sustain his contention, since it is clear to us, after a very careful examination of the evidence, that the fact which, under the settled doctrine of this court, bars us from reversing a case upon the facts—a substantial conflict in the evidence—is presented by the record. This conflict is sharply defined upon the two main issues—that of previous reasonable notice of defendants’ intention to make the excavation complained of, and the exercise of reasonable care in doing the work; and while, upon the question of damages suffered, we are inclined to think the lower court adopted rather extreme figures, in view of the testimony of most of plaintiff’s own witnesses, there is evidence to sustain this finding as well, and it cannot therefore be disturbed. The judgment and order are affirmed.